SIXTH AMENDMENT OF OFFICE LEASE

        This Sixth Amendment (this “Amendment”) is made and entered into
effective as of June 14, 2004 by and between NINE PENN CENTER ASSOCIATES, L.P.,
a Pennsylvania limited partnership (“Landlord”) and PMA CAPITAL INSURANCE
COMPANY (“Tenant”).

BACKGROUND

        A. Pursuant to that certain Office Lease between Landlord and Lorjo
Corp. (the “Original Lessee”) dated as of May 26, 1994, as amended by that
certain First Amendment of Office Lease dated October 30, 1996, by that certain
Second Amendment of Office Lease dated as of December 1, 1998, by that certain
Assignment and Assumption of Lease and Consent dated as of December 29, 2000, by
that certain Third Amendment of Office Lease dated as of May 16, 2001, by that
certain Fourth Amendment of Office Lease dated as of July 2, 2003, and by that
certain Fifth Amendment of Office Lease (the “Fifth Amendment”) dated as of
April 30, 2004 (as so amended, the “Lease”), Landlord leases to Tenant certain
premises (the “Premises”) agreed to contain (i) 83,903 Rentable Square Feet of
office space (being the entire Rentable Area of each of the 28th, 29th and 30th
floors, and 16,284 Rentable Square Feet on the 27th floor), and (ii) 4,384
Rentable Square Feet of space on the P-2 level (the “P-2 Space”) used solely for
storage, mail handling and other administrative functions (which P-2 Space is
not included in the Rentable Area of the Premises for purposes of computing any
allowances payable by Landlord), in the building presently known as Mellon Bank
Center, located at 1735 Market Street in Philadelphia, Pennsylvania (the
“Building”).

        B. Pursuant to the aforesaid Assignment and Assumption of Lease and
Consent dated as of December 29, 2000, the Original Lessee assigned to Tenant,
which assumed, all of the Original Lessee’s right, title and interest as tenant
under the Lease.

        C. Landlord and Tenant now desire to further amend the Lease as
hereinafter set forth.

AGREEMENTS

        NOW, THEREFORE, intending to be legally bound hereby and in exchange for
good, valuable and sufficient consideration received, Landlord and Tenant agree
that the Lease is hereby amended as follows:

        1. Background; Definitions. The Background of this Amendment, above, is
hereby incorporated within and agreed to form a part of the agreements contained
in this Amendment. All terms defined in the Lease and not otherwise defined in
this Amendment shall have the respective meanings ascribed to them in the Lease
when used in this Amendment.

        2. Landlord’s Contingency. The second sentence of Section 4 of the Fifth
Amendment is amended and restated in its entirety to read as follows:



--------------------------------------------------------------------------------

        4. Landlord’s Contingency. Tenant acknowledges that Landlord is
presently negotiating to lease the Reduction Space to Sun Oil Company or one of
its affiliated entities (the “Successor Lessee”). Tenant agrees that if Tenant
has not received written notice from Landlord on or before June 30, 2004 stating
that Successor Lessee and Landlord have executed a lease for the Reduction Space
(“Landlord’s Notice”), then this Amendment shall be null and void as of the
close of June 30, 2004. In order to enable Landlord to pursue negotiations with
the Successor Lessee respecting such lease, Landlord and Tenant agree that,
apart from Landlord’s negotiations with the Successor Lessee, neither Landlord
nor Tenant shall offer the Premises or any portion thereof for lease or sublease
to any third party during the period commencing on the date of full execution of
this Amendment and ending on June 30, 2004; provided, however, that Tenant may
continue to show the Premises or any portion thereof to prospective sublessees
during such period.

        3. Effective Date. The Fifth Amendment is amended to define the term
“Effective Date” to mean the earlier to occur of (a) October 14, 2004 or (b) the
date on which Tenant completes Vacation of the Reduction Space; provided,
however, that the Effective Date shall in no event be earlier than September 30,
2004, notwithstanding that Vacation may have been completed prior to such date.
At either party’s request, Landlord and Tenant shall execute and deliver to one
another a writing in reasonable form confirming the Effective Date.

        4. Brokers. Each of Landlord and Tenant represents and warrants to the
other that it has not dealt with any broker, agent, finder or other person in
the negotiation for or the obtaining of this Amendment, and each agrees to
indemnify and hold the other harmless from any and all costs (including
reasonable attorneys’ fees) and liability for commissions or other compensation
claimed by any such broker, agent, finder or other person employed by the
indemnifying party or claiming to have been engaged by the indemnifying party in
connection with this Amendment.

        5. Confirmation of Remedy. In order to preserve for Landlord the benefit
of the remedy of confession of judgment for ejectment contained in the Lease,
Sections 17.2.3 and 17.2.5 of the Lease are hereby restated and ratified as
follows:

               17.2.3 any prothonotary or attorney of any court of record is
hereby irrevocably authorized and empowered to appear for Tenant in any action
to confess judgment against Tenant, and may sign for Tenant an agreement, for
which this Lease shall be his sufficient warrant, for entering in any competent
court an action or actions in ejectment, and in any suits or in said actions to
confess judgment against Tenant as well as all persons claiming by, through or
under Tenant for the recovery by Landlord of possession of the Premises. Such
authority shall not be exhausted by any one or more exercises thereof, but
judgment may be confessed from time to time as often as any event set forth in
Subsection 17.1 hereof shall have occurred or be continuing. Such powers may be



2

--------------------------------------------------------------------------------

exercised during as well as after the expiration or termination of the original
Term and during and at any time after any extension or renewal of the Term,
and/or

               17.2.5 In any confession of judgment for ejectment, Landlord
shall cause to be filed in such action an affidavit setting forth the facts
necessary to authorize the entry of judgment and if a true copy of this Lease
(and of the truth of the copy, such affidavit shall be sufficient proof) be
filed in such action, it shall not be necessary to file the original as a
warrant of attorney, notwithstanding any law, rule of court, custom or practice
to the contrary. Tenant releases to Landlord, and to any and all attorneys who
may appear for Tenant, all procedural errors in any proceedings taken by
Landlord, whether by virtue of the powers of attorney contained in this Lease or
not, and all liability therefor. Tenant expressly waives the benefits of all
laws, now or hereafter in force, exempting any property within the Premises or
elsewhere from distraint, levy or sale. Tenant further waives the right to any
notice to remove as may be specified in the Pennsylvania Landlord and Tenant Act
of April 6, 1951, as amended, or any similar or successor provision of law, and
agrees that five (5) days notice shall be sufficient in any case where a longer
period may be statutorily specified, and/or

        6. Counterparts; Facsimile Execution. This Amendment may be executed in
any number of identical counterparts, each of which shall be an original and all
of which, taken together, shall constitute one and the same instrument. The
execution in counterpart and delivery by facsimile of the signature pages of
this Amendment by either party to the other party shall bind the delivering
party as fully as if it had delivered complete, original copies of this
Amendment bearing such party’s original signature; provided, however, that the
parties agree that it is their intent to exchange multiple fully executed
original copies of this Amendment bearing their respective original signatures,
and each of Landlord and Tenant agrees to reasonably cooperate in achieving such
end, notwithstanding that signature pages may have previously been delivered by
either or both of the parties by facsimile as herein permitted.

        7. Effect of Amendment. As amended hereby, the Lease remains in full
force and effect. In the event of any conflict or inconsistency between the
terms of this Amendment and the remaining terms of the Lease, the terms of this
Amendment shall govern and control.

        SECTIONS 17.2.3 AND 17.2.5 OF THE LEASE, RESTATED IN THIS AMENDMENT,
PROVIDE FOR THE CONFESSION OF JUDGMENT AGAINST TENANT FOR EJECTMENT. IN
CONNECTION THEREWITH, TENANT, KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND UPON
ADVICE OF SEPARATE COUNSEL, UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS IT MAY
HAVE TO PRIOR NOTICE AND AN OPPORTUNITY FOR HEARING UNDER THE RESPECTIVE
CONSTITUTIONS AND LAWS OF THE UNITED STATES AND THE COMMONWEALTH OF
PENNSYLVANIA. WITHOUT LIMITATION OF THE FOREGOING, TENANT HEREBY SPECIFICALLY
WAIVES ALL



3

--------------------------------------------------------------------------------

RIGHTS TENANT HAS OR MAY HAVE TO NOTICE AND OPPORTUNITY FOR A HEARING PRIOR TO
EXECUTION UPON ANY JUDGMENT CONFESSED AGAINST TENANT BY LANDLORD HEREUNDER.

        TENANT (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
LANDLORD HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LANDLORD WILL NOT SEEK TO
EXERCISE OR ENFORCE ITS RIGHTS TO CONFESS JUDGMENT HEREUNDER, AND (II)
ACKNOWLEDGES THAT THE EXECUTION OF THIS AMENDMENT BY LANDLORD HAS BEEN
MATERIALLY INDUCED BY, AMONG OTHER THINGS, THE INCLUSION IN THIS AMENDMENT OF
SAID RIGHTS TO CONFESS JUDGMENT AGAINST TENANT. TENANT FURTHER ACKNOWLEDGES THAT
IT HAS HAD THE OPPORTUNITY TO DISCUSS SAID PROVISIONS WITH TENANT’S INDEPENDENT
LEGAL COUNSEL AND THAT THE MEANING AND EFFECT OF SUCH PROVISIONS HAVE BEEN FULLY
EXPLAINED TO TENANT BY SUCH COUNSEL, AND AS EVIDENCE OF SUCH FACT AN AUTHORIZED
OFFICER OF TENANT SIGNS HIS OR HER INITIALS IN THE SPACE PROVIDED BELOW.

/s/ WEH              
(Initials)              

        IN WITNESS WHEREOF, and intending to be legally bound hereby, the
parties hereto have caused this Amendment to be executed by their duly
authorized representatives as of the day and year first above written.

      PMA CAPITAL INSURANCE COMPANY             By:  /s/ William E. Hitselberger
          Name:  William E. Hitselberger Title:     SVP/CFO    

      NINE PENN CENTER ASSOCIATES, L.P.

By NINE PENN CENTER PROPERTIES TRUST,
a Maryland real estate investment trust, its general
partner             By:  /s/ Jennifer B. Clark Name:  Jennifer B. Clark
Title:    Senior Vice President    





4

--------------------------------------------------------------------------------